EIGHTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT




THIS EIGHTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT ("Eighth
Amendment") is made and entered into as of the 11th day April, 2008, by and
among WMCK VENTURE CORP., a Delaware corporation, CENTURY CASINOS CRIPPLE CREEK,
INC., a Colorado corporation and WMCK ACQUISITION CORP., a Delaware corporation
(collectively the "Borrowers"), CENTURY CASINOS, INC., a Delaware corporation
(the "Guarantor") and WELLS FARGO BANK, National Association, as Lender and L/C
Issuer and as the administrative and collateral agent for the Lenders and L/C
Issuer (herein in such capacity called the "Agent Bank" and, together with the
Lenders and L/C Issuer, collectively referred to as the "Banks").


R_E_C_I_T_A_L_S:


WHEREAS:
 
A.  
Borrowers, Guarantor and Banks entered into an Amended and Restated Credit
Agreement dated as of April 21, 2000, as amended by First Amendment to Amended
and Restated Credit Agreement dated as of August 22, 2001, by Second Amendment
to Amended and Restated Credit Agreement dated as of August 28, 2002, by Third
Amendment to Amended and Restated Credit Agreement dated as of October 27, 2004,
by Fourth Amendment to Amended and Restated Credit Agreement dated as of
September 23, 2005, by Fifth Amendment to Amended and Restated Credit dated as
of December 6, 2005, by Sixth Amendment to Amended and Restated Credit Agreement
dated as of October 31, 2006, and by Seventh Amendment to Amended and Restated
Credit Agreement dated as of February 28, 2007 (collectively, the "Existing
Credit Agreement").

 
 
B.  
For the purpose of this Eighth Amendment, all capitalized words and terms not
otherwise defined herein shall have the respective meanings and be construed
herein as provided in Section 1.01 of the Existing Credit Agreement and any
reference to a provision of the Existing Credit Agreement shall be deemed to
incorporate that provision as a part hereof, in the same manner and with the
same effect as if the same were fully set forth herein.

 
 
C.  
Borrowers and Guarantor desire to further amend the Existing Credit Agreement
for the following purposes:

 
 
(i)
decreasing the Aggregate Commitment and Maximum Permitted Balance from its
present level of Fifteen Million Five Hundred Thousand Dollars ($15,500,000.00)
to Ten Million Dollars ($10,000,000.00);

 

--------------------------------------------------------------------------------


 
 
(ii)
restating the Aggregate Commitment Reduction Schedule and deleting the
requirement to make any Scheduled Reductions prior to the Maturity Date;



 
(iii)
extending the Maturity Date from December 31, 2008 to December 31, 2009;



 
(iv)
restating the definition of Interest Expense Coverage Ratio for the purpose of
clarifying in the numerator that the deduction of Management Fees as
Distributions is only necessary to the extent such Management Fees were not
deducted in the determination of Net Income;



 
(v)
deleting the TFCC Ratio requirement (Section 6.03);



 
(vi)
adding a Minimum Make-Well Adjusted Quarterly EBITDA covenant;



 
(vii)
restating the Restriction on Distributions Covenant (Section 6.10) for the
purpose of clarifying that Management Fees be counted as Distributions; and



 
(viii)
confirming the amount of the Designated CCI Capital Contribution and the
aggregate of all Designated CCI Distribution Carve-Outs made as of the Eighth
Amendment Effective Date.

 
D.  
Lender is willing to amend the Existing Credit Agreement for the purposes
described hereinabove, subject to the terms and conditions which are hereinafter
set forth.

 
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
considerations, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto do agree to the amendments and modifications to the Existing
Credit Agreement in each instance effective as of the Eighth Amendment Effective
Date, as specifically hereinafter provided as follows:
 
1. Definitions.  Section 1.01 of the Existing Credit Agreement entitled
"Definitions" shall be and is hereby amended to include the following
definitions.  Those terms which are currently defined by Section 1.01 of the
Existing Credit Agreement and which are also defined below shall be superseded
and restated by the applicable definition set forth below:
 
"Aggregate Commitment" shall mean, as of the Eighth Amendment Effective Date,
reference to the aggregate amount committed by Lender for advance to or on
behalf of the Borrower as Borrowings under the Credit Facility up to the maximum
principal amount of Ten Million Dollars ($10,000,000.00), as may be reduced from
time to time by (i) Voluntary Permanent Reductions and/or (ii) Mandatory
Commitment Reductions.


2

--------------------------------------------------------------------------------


"Aggregate Commitment Reduction Schedule" shall mean the Aggregate Commitment
Reduction Schedule marked "Schedule 2.01(c)", affixed to the Eighth Amendment
and by this reference incorporated herein and made a part hereof, which revised
Schedule 2.01(c) shall fully supersede and restate Schedule 2.01(c) attached to
the Existing Credit Agreement.


"Compliance Certificate" shall mean a compliance certificate as described in
Section 5.08, the form of which is more particularly described on "Exhibit F",
affixed to the Eighth Amendment and by this reference incorporated herein and
made a part hereof, which revised Exhibit F shall fully supersede and restate
Exhibit F attached to the Existing Credit Agreement.


"Credit Agreement" shall mean the Existing Credit Agreement as amended by the
Eighth Amendment, together with all Schedules, Exhibits and other attachments
thereto, as it may be further amended, modified, extended, renewed or restated
from time to time.


"Designated CCI Capital Contribution" shall mean reference to the capital
contribution actually made by CCI to the Borrower Consolidation in cash within
thirty (30) days of the Fifth Amendment Effective Date, in the amount of
Fourteen Million Five Hundred Thousand Dollars ($14,500,000.00).


"Eighth Amendment" shall mean the Eighth Amendment to Amended and Restated
Credit Agreement.


"Eighth Amendment Effective Date" shall mean April 18, 2008, subject to the
occurrence of each of the conditions precedent set forth in Paragraph 7 of the
Eighth Amendment.


"Eighth Amendment Fee" shall have the meaning set forth in Paragraph 7(c) of the
Eighth Amendment.


"Equity Contribution" shall mean reference to a voluntary contribution of Cash
by the Guarantor or any of its Affiliates to the Borrower Consolidation so long
as such contribution is not subject to any return of such capital, except to the
extent permitted with respect to Distributions as provided in Section 6.10.


"Existing Credit Agreement" shall have the meaning set forth in Recital
Paragraph A of the Eighth Amendment.


3

--------------------------------------------------------------------------------


"Interest Expense Coverage Ratio" shall be defined as follows:


 
EBITDA, minus Distributions (exclusive of Management Fees to the extent deducted
in the determination of Net Income and the Designated CCI Distribution
Carve-Outs), minus Non-Financed Capital Expenditures incurred during the period
under review



Divided by (/)


 
Interest Expense paid with respect to the Fiscal Quarter under review and the
most recently ended three immediately preceding Fiscal Quarters on a four fiscal
quarter basis on all Indebtedness (accrued and capitalized).



"Make-Well Adjusted Quarterly EBITDA" shall mean for any Fiscal Quarter, the
amount of EBITDA realized by the Borrower Consolidation during such Fiscal
Quarter, plus the amount, if any, by which the aggregate amount of Make Well
Contributions received by the Borrower Consolidation in Cash applicable to such
Fiscal Quarter, is greater than the aggregate amount of Distributions (exclusive
of Management Fees to the extent deducted in the determination of Net Income)
paid in Cash by the Borrower Consolidation during the applicable Fiscal Quarter
under review.


"Make-Well Contribution(s)" shall mean Equity Contributions received in Cash by
Borrower during any Fiscal Quarter which is the subject of a Minimum Make-Well
Adjusted Quarterly EBITDA calculation or within forty (40) days following the
end of the Fiscal Quarter which is the subject of such Minimum Make-Well
Adjusted Quarterly EBITDA calculation which has been designated as applicable to
such Fiscal Quarter, which Make-Well Contribution shall be added to the EBITDA
realized by the Borrower Consolidation during such Fiscal Quarter (net of
Distributions, exclusive of Management Fees to the extent deducted in the
determination of Net Income, paid in Cash during such Fiscal Quarter) for the
purpose of determining Make-Well Adjusted Quarterly EBITDA so long as:


 
(i)
the amount of such net Make-Well Contribution is added to EBITDA on a one-time
basis only, solely for the purpose of calculating the Minimum Make-Well Adjusted
Quarterly EBITDA covenant for the applicable Fiscal Quarter then under review
and for no other purpose; and



 
(ii)
the amount of such Make-Well Contribution that is added to quarterly EBITDA in
the determination of Make-Well Adjusted Quarterly EBITDA shall be deemed to be a
Mandatory Permanent Reduction of the Aggregate Commitment and Maximum Permitted
Balance.

 
 
4

--------------------------------------------------------------------------------


 
"Mandatory Commitment Reduction" shall mean a permanent reduction of the
Aggregate Commitment and Maximum Permitted Balance as may be required from time
to time under Sections 5.01 and 8.02 or pursuant to the requirements for use of
Make Well Contributions in the determination of Adjusted EBITDA.


"Maturity Date" shall mean December 31, 2009.


"Maximum Scheduled Balance" shall mean the maximum amount of scheduled principal
which may be outstanding on the Credit Facility from time to time in the amount
of Ten Million Dollars ($10,000,000.00) as of the Eighth Amendment Effective
Date.
 
2. Commitment Decrease.  From and after the Eighth Amendment Effective Date, the
Aggregate Commitment shall be and is hereby reduced to Ten Million Dollars
($10,000,000.00).
 
3. Restated Definitions.  On and after the Eighth Amendment Effective Date:
 
a.  
 The definitions of "Aggregate Commitment", "Aggregate Commitment Reduction
Schedule", "Designated CCI Capital Contribution", "Interest Expense Coverage
Ratio", "Maximum Scheduled Balance" and "Maturity Date" shall be deemed fully
amended and restated by the definitions set forth in the Eighth Amendment; and

 
b.  
The definition of "Scheduled Reductions" shall be and is hereby deleted in its
entirety from the Credit Agreement.

 
4. Replacement of TFCC Ratio with Minimum Make-Well Adjusted Quarterly EBITDA
Covenant.  As of the Eighth Amendment Effective Date, Section 6.03 of the
Existing Credit Agreement entitled "TFCC Ratio" shall be and is hereby fully
amended and restated in its entirety as follows:
 
 
"Section 6.03.  Minimum Make-Well Adjusted Quarterly EBITDA.  Commencing as of
the Fiscal Quarter ending June 30, 2008 and continuing as of each Fiscal Quarter
until the occurrence of Bank Facility Termination, the Borrower Consolidation
shall realize Make-Well Adjusted Quarterly EBITDA during each Fiscal Quarter no
less than the amounts set forth below:



Fiscal Quarter Ended
Minimum Make-Well Adjusted
Quarterly EBITDA for such Quarter
3/31/2008
N/A
6/30/2008
$1,410,000.00
9/30/2008
$1,130,000.00
12/31/2008
$   753,000.00
3/31/2009
$   899,000.00
6/30/2009
$   902,000.00
9/30/2009
$1,425,000.00
12/31/2009
Maturity"

 
 
5

--------------------------------------------------------------------------------


 
5. Restatement of Covenant Restricting Distributions.  As of the Eighth
Amendment Effective Date, Section 6.10 of the Existing Credit Agreement entitled
"Restriction on Distributions" shall be restated in its entirety as follows:
 
 "Section 6.10.  Restriction on Distributions.


 
a.
The Borrower Consolidation shall not make any Distributions during any period in
which a Default or Event of Default has occurred and remains continuing; and



 
b.
In no event shall the aggregate amount of Distributions (inclusive of Management
Fees but exclusive of the Designated CCI Distribution Carve-Outs) during any
Fiscal Year exceed the cumulative maximum amount of One Million Six Hundred
Thousand Dollars ($1,600,000.00).

 
6. Confirmation of the Designated CCI Capital Contribution and Designated CCI
Distribution Carve-Outs. The parties hereto agree that:
 
 
a.
The amount of the Designated CCI Capital Contribution is Fourteen Million Five
Hundred Thousand Dollars ($14,500,000.00); and



 
b.
The aggregate amount of Designated CCI Distribution Carve-Outs made as of
January 1, 2008 is Six Million Six Hundred Five Thousand Four Hundred Forty-Four
Dollars ($6,605,444.00).

 
7. Conditions Precedent to Eighth Amendment Effective Date.  The occurrence of
the Eighth Amendment Effective Date is subject to Agent Bank having received the
following documents and payments, in each case in a form and substance
reasonably satisfactory to Agent Bank, and the occurrence of each other
condition precedent set forth below on or before April 18, 2008:
 
a. Due execution by Borrowers, Guarantor and Banks of three (3) duplicate
originals of this Eighth Amendment;
 
b. Corporate resolutions or other evidence of requisite authority of Borrowers
and Guarantor, as applicable, to execute the Eighth Amendment;
 
c. Payment of a non-refundable fee in the amount of Twenty Thousand Dollars
($20,000.00) (the "Eighth Amendment Fee") to Agent Bank on behalf of the Lender;
 
d. Reimbursement to Agent Bank by Borrowers for all reasonable fees and
out-of-pocket expenses incurred by Agent Bank in connection with the Eighth
Amendment, including, but not limited to, reasonable attorneys' fees of
Henderson & Morgan, LLC and all other like expenses remaining unpaid as of the
Eighth Amendment Effective Date; and
 
e. Such other documents, instruments or conditions as may be reasonably required
by Lenders.
 
 
6

--------------------------------------------------------------------------------


 
8. Representations of Borrowers.  Borrowers hereby represent to the Banks that:
 
a. The representations and warranties contained in Article IV of the Existing
Credit Agreement and contained in each of the other Loan Documents (other than
representations and warranties which expressly speak only as of a different
date, which shall be true and correct in all material respects as of such date)
are true and correct on and as of the Eighth Amendment Effective Date in all
material respects as though such representations and warranties had been made on
and as of the Eighth Amendment Effective Date, except to the extent that such
representations and warranties are not true and correct as a result of a change
which is permitted by the Credit Agreement or by any other Loan Document or
which has been otherwise consented to by Agent Bank;
 
 
b. Since the date of the most recent financial statements referred to in Section
5.08 of the Existing Credit Agreement, no Material Adverse Change has occurred
and no event or circumstance which could reasonably be expected to result in a
Material Adverse Change or Material Adverse Effect has occurred;
 
c. No event has occurred and is continuing which constitutes a Default or Event
of Default under the terms of the Credit Agreement; and
 
d. The execution, delivery and performance of this Eighth Amendment has been
duly authorized by all necessary action of Borrowers and Guarantor and this
Eighth Amendment constitutes a valid, binding and enforceable obligation of
Borrowers and Guarantor.
 
 
7

--------------------------------------------------------------------------------


9. Consent to Eighth Amendment and Affirmation and Ratification of
Guaranty.  Guarantor joins in the execution of this Eighth Amendment for the
purpose of evidencing its consent to the terms, covenants, provisions and
conditions herein contained and contained in the Existing Credit
Agreement.  Guarantor further joins in the execution of this Eighth Amendment
for the purpose of ratifying and affirming its obligations under the Continuing
Guaranty for the guaranty of the full and prompt payment and performance of all
Indebtedness and Obligations under the Credit Facility, as modified and amended
under this Eighth Amendment.
 
10. Incorporation by Reference.  This Eighth Amendment shall be and is hereby
incorporated in and forms a part of the Existing Credit Agreement.
 
 
11. Governing Law.  This Eighth Amendment to Credit Agreement shall be governed
by the internal laws of the State of Nevada without reference to conflicts of
laws principles.
 
 
12. Counterparts.  This Eighth Amendment may be executed in any number of
separate counterparts with the same effect as if the signatures hereto and
hereby were upon the same instrument.  All such counterparts shall together
constitute one and the same document.
 
 
13. Continuance of Terms and Provisions.  All of the terms and provisions of the
Existing Credit Agreement shall remain unchanged except as specifically modified
herein.
 
 
14. Replacement Schedule Attached.  The following replacement Schedule is
attached hereto and incorporated herein and made a part of the Credit Agreement
as follows:
 
  Schedule 2.01(c) - Aggregate Commitment Reduction Schedule
 
15. Replacement Exhibit Attached.  The following replacement Exhibit is attached
hereto and incorporated herein and made a part of the Credit Agreement as
follows:
 
Exhibit F - Compliance Certificate - Form
 
 
8

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Eighth Amendment as of
the day and year first above written.



 
BORROWERS:
 
WMCK VENTURE CORP.,
a Delaware corporation
 
By /s/ Larry Hannappel                                                      
     Larry Hannappel,
     President
 
 
CENTURY CASINOS CRIPPLE
CREEK, INC.,
a Colorado corporation
 
By /s/ Larry Hannappel                              
     Larry Hannappel,
     President
 
 
WMCK ACQUISITION
CORP., a Delaware
corporation
 
By /s/ Larry Hannappel                            
     Larry Hannappel,
     President
 
 
GUARANTOR:
 
CENTURY CASINOS, INC.,
a Delaware corporation
 
By /s/ Larry Hannappel                      
     Larry Hannappel,
     Senior Vice President
 
 
BANKS:
 
WELLS FARGO BANK,
National Association,
Agent Bank, Lender and
L/C Issuer
 
By /s/ Greg Rossiter                                                         
     Greg Rossiter,
     Vice President

 
9

--------------------------------------------------------------------------------



SCHEDULE 2.01(c)
TO
EIGHTH AMENDMENT TO CREDIT AGREEMENT

 
AGGREGATE COMMITMENT REDUCTION SCHEDULE
(As of Eighth Amendment Effective Date)




REDUCTION DATE
SCHEDULED REDUCTION
Eighth Amendment Effective Date
-0-
December 31, 2009
(Maturity Date)
Entire unpaid principal balance

 


 
 

--------------------------------------------------------------------------------

 
EXHIBIT F
TO
EIGHTH AMENDMENT TO CREDIT AGREEMENT


COMPLIANCE CERTIFICATE
(Revised - Eighth Amendment - Form)




TO:
WELLS FARGO BANK, National Association, as Agent Bank

 
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of April 21, 2000, as amended by First Amendment to Amended and Restated
Credit Agreement dated as of August 22, 2001, by Second Amendment to Amended and
Restated Credit Agreement dated as of August 28, 2002, by Third Amendment to
Amended and Restated Credit Agreement dated as of October 27, 2004, by Fourth
Amendment to Amended and Restated Credit Agreement dated as of September 23,
2005, by Fifth Amendment to Amended and Restated Credit Agreement dated as of
December 6, 2005, by Sixth Amendment to Amended and Restated Credit Agreement
dated as of October 31, 2006, by Seventh Amendment to Amended and Restated
Credit Agreement dated as of February 28, 2007 and by Eighth Amendment to
Amended and Restated Credit Agreement dated April 11, 2008 (as may be further
amended, supplemented or otherwise modified from time to time, collectively the
"Credit Agreement"), by and among WMCK VENTURE CORP., a Delaware corporation,
CENTURY CASINOS CRIPPLE CREEK, INC., a Colorado corporation and WMCK ACQUISITION
CORP., a Delaware corporation (collectively the "Borrowers"), CENTURY CASINOS,
INC., a Delaware corporation (the "Guarantor"), the Lenders therein named (each,
together with their respective successors and assigns, individually being
referred to as a "Lender" and collectively as the "Lenders"), the L/C Issuer
therein named and WELLS FARGO BANK, National Association, as administrative and
collateral agent for the Lenders and L/C Issuer (herein, in such capacity,
called the "Agent Bank" and, together with the Lenders, collectively referred to
as the "Banks").  Terms defined in the Credit Agreement and not otherwise
defined in this Compliance Certificate ("Certificate") shall have the meanings
defined and described in the Credit Agreement.  This Certificate is delivered in
accordance with Section 5.08(f) of the Credit Agreement.


The period under review is the Fiscal Quarter ended       [Insert
Date]       together with, unless otherwise indicated, the three (3) immediately
preceding Fiscal Quarters on a rolling four (4) Fiscal Quarter basis.


I.


COMPLIANCE WITH AFFIRMATIVE COVENANTS
A.    FF&E (Section 5.01): Amount of Capital Proceeds from FF&E sold or disposed
which exceeds One Hundred Fifty Thousand Dollars ($150,000.00) in the aggregate
during the term of the Credit Facility, in each instance which are not replaced
by FF&E of equivalent value and utility.
 
 
 
 
 
 
$______________
B.    Compliance with Payment Subordination Agreement (Section 5.03): Report the
amount of any payments made on the Subordinated Debt:
 
    Interest
$______________
    Principal
$______________
C.    Liens Filed (Section 5.04):  Report any liens filed against the Real
Property and the amount claimed in such liens.  Describe actions being taken
with respect thereto.
 
 
 
_______________
D.    Acquisition of Additional Property (Section 5.06(b)):
 
a.    Other than the Real Property presently encumbered by the Security
Documentation, attach a legal description and describe the use of any other real
property or rights to the use of real property which is used in any material
manner in connection with the Casino Facilities.  Attach evidence that such real
property or rights to the use of such real property has been added as Collateral
under the Security Documentation.
 
 
 
______________
    b.    Has the T-Shirt Shop been acquired by any Borrower or the Guarantor?
 
         (yes/no)           

 
 

--------------------------------------------------------------------------------


 
E.    Permitted Encumbrances (Section 5.11): Describe any mortgage, deed of
trust, pledge, lien, security interest, encumbrance, attachment, levy, distraint
or other judicial process or burden affecting the Collateral other than the
Permitted Encumbrances.  Describe any matters being contested in the manner
described in Sections 5.04 and 5.10 of the Credit Agreement.
 
 
 
 ______________
F.    Suits or Actions (Section 5.16):  Describe on a separate sheet any matters
requiring advice to Agent Bank under Section 5.16.
 
 
 ______________
G.    Tradenames, Trademarks and Servicemarks (Section 5.19):  Describe on a
separate sheet any matters requiring advice to Agent Bank under Section 5.19.
 
 
 ______________
H.    Notice of Hazardous Materials (Section 5.20): State whether or not to your
knowledge there are any matters of which Banks should be advised under
Section 5.20.  If so, attach a detailed summary of such matter(s).
 
 
 ______________
I.    Golden Horseshoe Lease (Section 5.23):
 
 
    a.     Describe all defaults, if any, which occurred during the period under
review under the Golden Horseshoe Lease.  Describe any modifications or
amendments to the Golden Horseshoe Lease.  State whether or not such
modifications or amendments have been consented to by Agent Bank as required
under Section 5.23 of the Credit Agreement.
 
 
 
 
 _____________
b.    Have the Borrowers given Teller Realty Inc. written notice of intent to
exercise the purchase option?
 
            yes/no        
If so, attach a copy of such written notice.
 
Required:  On or before June 30, 2003.
 

 
 

--------------------------------------------------------------------------------


 
c.    Have Borrowers purchased the Golden Horseshoe Property?
 
           yes/no        
d.    Have Borrowers extended the term of the Golden Horseshoe Lease to at least
June 30, 2010?
 
            yes/no        
Requirement:  b, c or d must occur on or before June 30, 2003.
 
 
J.     Compliance with Management Agreement (Section 5.27):
 
a.     Has a Management Agreement been executed in compliance with the
requirements of Section 5.27?
 
                yes/no       
If so:
 
b.     Describe all defaults, if any, which occurred during the period under
review under the Management Agreement.
  
c.     Describe any modifications or amendments to the Management Agreement.
  
 d.    State whether or not such modifications or amendments have been consented
to by Agent Bank as required under Section 5.27 of the Credit Agreement.
  
 e.     Have any Management Fees been paid?
             yes/no        
f.      Has the Borrower Consolidation realized a Leverage Ratio less than 2.00
to 1.00 as of the end of a Fiscal Quarter occurring prior to such payment?
 
             yes/no        



 

--------------------------------------------------------------------------------


II.


FINANCIAL COVENANTS


A.   Leverage Ratio (Section 6.01):
 
 
Funded Debt.  To be calculated with reference to the Borrower Consolidation as
of the last day of the Fiscal Quarter set forth above:
 
    a.     Daily average of the Aggregate Funded Outstanding on the Credit
Facility during the last month of the Fiscal Quarter under review
 
   $_____________
b.     Plus the daily average during the last month of the Fiscal Quarter under
review, of both the long-term and the current portions (without duplication) of
all other interest bearing Indebtedness
 
    + $_____________
c.     Plus the daily average during the last month of the Fiscal Quarter under
review, of both the long-term and current portion (without duplication) of all
Capitalized Lease Liabilities
 
+ $_____________
d.    Plus the amount of all other Contingent Liabilities as of the last day of
such period
 
+ $_____________
e.    Less the amount of all Subordinated Debt as of the last day of such period
to the extent included in (b) above
 
- $_____________
f.    TOTAL FUNDED DEBT
(a + b + c + d + e)
 
  $_____________
Divided (/) by:
¸
 
EBITDA
 
 
To be calculated with reference to the Borrower Consolidation on a cumulative
basis with respect to the Fiscal Quarter under review and the most recently
ended three (3) immediately preceding Fiscal Quarters on a four (4) Fiscal
Quarter basis
 
 
g.    Net income
   $_____________
h.    Plus Interest Expense (expensed and capitalized) to the extent deducted in
the determination of Net Income
 
+ $_____________
i.     Plus the aggregate amount of Federal and state taxes on or measured by
income (whether or not payable during the period under review) to the extent
deducted in the determination of Net Income
 
+ $_____________
j.     Plus depreciation, amortization and all other non-cash expenses to the
extent deducted in the determination of Net Income
 
+ $_____________
k.     Less all cash and non-cash income (including, but not limited to,
interest income), transfers, loans and advances from CCI or any of its
Subsidiaries that are not members of the Borrower Consolidation to the extent
included in the determination of Net Income.
 
 
-  $                                
l.     Less all other non-cash income from any source not specified in (k) above
to the extent included in the determination of Net Income.
 
-  $                                
m.    TOTAL EBITDA
(g + h + i + j – k – l)
 
   $_____________
Leverage Ratio (f / m)
                  :1             

 

--------------------------------------------------------------------------------


 
Maximum Permitted Leverage Ratio:
 
 
Fiscal Quarter End
 
Maximum Permitted Leverage Ratio
 
As of the Fiscal Quarter ending September 30, 2005
3.00 to 1.00
 
As of the Fiscal Quarters ending December 31, 2005 and March 31, 2006
2.75 to 1.00
 
As of the Fiscal Quarters ending June 30, 2006 and September 30, 2006
2.50 to 1.00
 
As of the Fiscal Quarters ending December 31, 2006 and March 31, 2007
2.25 to 1.00
 
As of the Fiscal Quarter ending June 30, 2007 and as of each Fiscal Quarter end
thereafter occurring until Credit Facility Termination
 
2.00 to 1.00
 

 
B.    Interest Expense Coverage Ratio (Section 6.02): The following line items
and Interest Expense Coverage Ratio to be calculated with respect to the
Borrower Consolidation with respect to the Fiscal Quarter under review and the
most recently ended three (3) preceding Fiscal Quarters on a four (4) Fiscal
Quarter basis unless otherwise noted:
 
 
ADJUSTED EBITDA
 
a.    EBITDA (enter IIA (m) above)
    $_____________
b.    Less the aggregate amount of Distributions (exclusive of the Designated
CCI Distribution Carve-Outs and Management Fees to the extent deducted in the
determination of Net Income, in each case which were made during the four Fiscal
Quarter period under review)
-   $_____________
c.    Less the aggregate amount of Non-Financed Capital Expenditures
-   $_____________
d.    Adjusted EBITDA
    (a - b - c)
    $_____________
Divided by /
 
e.    Interest Expense paid on all Indebtedness (accrued and capitalized)
    $_____________
INTEREST EXPENSE COVERAGE RATIO
(d/e)
 
                    :1           
 
Minimum required no less than 2.00 to 1.00
 

 
 

--------------------------------------------------------------------------------


 
C.        Minimum Make-Well Adjusted Quarterly EBITDA (Section 6.03):  To be
calculated with respect to the Borrower Consolidation with respect to each
Fiscal Quarter commencing as of the Fiscal Quarter ending June 30, 2008 and
continuing as of each Fiscal Quarter until the occurrence of Bank Facility
Termination:
 
 
MAKE-WELL ADJUSTED QUARTERLY EBITDA
 
a.  EBITDA for such Fiscal Quarter
 
(i)   Net income
   $_____________
(ii)  Plus Interest Expense (expensed and capitalized) to the extent deducted in
the determination of Net Income
 
+ $_____________
(iii) Plus the aggregate amount of Federal and state taxes on or measured by
income (whether or not payable during the Fiscal Quarter under review) to the
extent deducted in the determination of Net Income
 
+ $_____________
(iv) Plus depreciation, amortization and all other non-cash expenses to the
extent deducted in the determination of Net Income
 
+ $_____________
(v)  Less all cash and non-cash income (including, but not limited to, interest
income), transfers, loans and advances from CCI or any of its Subsidiaries that
are not members of the Borrower Consolidation to the extent included in the
determination of Net Income.
 
    -  $_____________                                
(vi) Less all other non-cash income from any source not specified in (v) above
to the extent included in the determination of Net Income.
 
-  $_____________                                
b. TOTAL QUARTERLY EBITDA
[(i) + (ii) + (iii) + (iv) - (v) - (vi)]
 
   $                               
c. Plus the difference, if any, of the following calculation:
 
+ $____________
(i) Set forth the aggregate amount of Make Well Contributions received in Cash
by Borrower during the Fiscal Quarter under review or within 40 days following
the end of the Fiscal Quarter under review which were designated as applicable
to such Fiscal Quarter.
 
        $____________
(ii) Set forth the aggregate amount of Distributions (exclusive of Management
Fees to the extent deducted in the determination of Net Income) paid in Cash by
the Borrower Consolidation during the Fiscal Quarter under review.
 
   $____________
d. Amount of net Make Well Contributions
[(i) less (ii)]
  $____________
e. Make-Well Adjusted Quarterly EBITDA
(b + d)
 
  $____________
 
Minimum Make-Well Adjusted Quarterly EBITDA
 
 
Fiscal Quarter Ended
Minimum Make-Well Adjusted
Quarterly EBITDA for such Quarter
 
3/31/2008
N/A
 
6/30/2008
$1,410,000.00
 
9/30/2008
$1,130,000.00
 
12/31/2008
$   753,000.00
 
3/31/2009
$   899,000.00
 
6/30/2009
$   902,000.00
 
9/30/2009
$1,425,000.00
 
12/31/2009
Maturity
 

 
 

--------------------------------------------------------------------------------


 
D.    No Transfer of Ownership (Section 6.04): On a separate sheet describe in
detail any transfers or hypothecations of Guarantor ownership interest in WMCKVC
or WMCKVC ownership interests in CCCC or WMCKAC not permitted under Section 6.04
 
 
   ____________
 
E.    Total Indebtedness (Section 6.05)  With respect to the Borrower
Consolidation:
 
a. Set forth the aggregate amount of outstanding Secured Interest Rate Hedges
       $_____________
Maximum Permitted
   $18,000,000.00
 
b. Set forth the aggregate amount of secured purchase money Indebtedness and
Capital Lease Liabilities
 
  $_____________
Maximum Permitted
  $       250,000.00
 
c. Set forth aggregate amount of Indebtedness to Guarantor or any Subsidiary or
Affiliate of Guarantor which is not a member of the Borrower Consolidation
 
 
  $_____________
Maximum Permitted
  $       500,000.00
 
d. Set forth the cumulative aggregate of all Subordinated Debt
 
  $_____________
Did Agent Bank give prior written consent to the incurrence of all Subordinated
Debt set forth above
           yes/no           
Does the interest rate accrued under the terms of any Subordinated Debt exceed
six percent (6%) per annum?
           yes/no           
 
F.    Capital Expenditures (Section 6.06):  Set forth for the Fiscal Year period
in which the Fiscal Quarter under review occurs, the cumulative aggregate amount
of Capital Expenditures made to the Casino Facilities as of the end of the
Fiscal Quarter under review, as follows:
 
a. Aggregate amount of Non-Financed Capital Expenditures
      $_____________
b. Aggregate amount of Financed Capital Expenditures
      $_____________
c. Total Capital Expenditures (a + b)
  $_____________
Minimum Total Capital Expenditures Required:  $250,000.00
 
Maximum Non-Financed Capital Expenditures Permitted:  $500,000.00
 

 
 

--------------------------------------------------------------------------------


 
G.    Other Liens (Section 6.07):  On a separate sheet describe in detail any
and all liens, encumbrances and/or negative pledges not permitted under
Section 6.07
 
  ______________
 
H.    No Merger (Section 6.08):  On a separate sheet describe any and all
mergers, consolidations and/or asset sales not permitted under Section 6.08
 
  ______________
 
I.     Restriction on Investments (Section 6.09): Describe any Investments made
which are not permitted under Section 6.09
 
      ______________
 
J.     Restrictions on Distributions (Section 6.10):
 
a. Set forth the amount of the Designated CCI Capital Contribution.
     $14,500,000.00
b. Set forth the amount(s) of and describe on a separate sheet, all
Distributions (other than the Designated CCI Distribution Carve-Outs) made
during the Fiscal Year in which the Fiscal Quarter under review occurs.
 
  $                              
c. Set forth the amount(s) of and describe on a separate sheet, all Management
Fees paid during the Fiscal Year in which the Fiscal Quarter under review
occurs.
 
  $                              
d. Set forth the dates paid and amount of each Designated CCI Distribution
Carve-Out made through the end of the Fiscal Quarter under review.
 
  $                              
e.Please set forth the portion, if any, of the Management Fees set forth in (c)
that are included in (d).
 
Requirements:
 
(i) may not exceed $1,600,000.00 in the aggregate during any Fiscal Year (other
than the Designated CCI Distribution Carve-Out).
 
(ii)the aggregate of the Designated CCI Distribution Carve-Outs may not exceed
the Designated CCI Capital Contribution.
 

 
K.    Contingent Liabilities (Section 6.11):  Describe any Contingent
Liabilities incurred by Borrowers which are not permitted by Section 6.11
 
   _____________
 
L.    ERISA (Section 6.12): Describe on a separate sheet any matters requiring
advice to Banks under Section 6.12.
 
   _____________
M.   Margin Regulations (Section 6.13): Set forth the amount(s) of and describe
on a separate sheet of paper any proceeds of a Borrowing used by any Borrower to
purchase or carry any Margin Stock or to extend credit to others for the purpose
of purchasing or carrying any Margin Stock.
 
 
   $_____________
 
N.    No Subsidiaries (Section 6.14):  On a separate sheet, describe any
Subsidiaries created by any Borrower subsequent to the Closing Date.  State
whether or not the creation of such Subsidiaries has been consented to by the
Agent Bank as required under Section 6.14 of the Credit Agreement.
 
 
 
          yes/no         
O.    Transactions with Affiliates (Section 6.15): Describe on a separate sheet
any matters requiring advice to Banks under Section 6.15.
 
 
  _____________

 
 

--------------------------------------------------------------------------------


 
III.

NONUSAGE FEE CALCULATION


(Section 2.09b): to be calculated with respect to each Fiscal Quarter under
review following the first annual anniversary of the Closing Date:
 
 
a. As of the end of such Fiscal Quarter, the daily average during such Fiscal
Quarter of the Maximum Permitted Balance (without regard to any Availability
Limit)
 
 
 
  $_____________
b. Less daily average during such Fiscal Quarter of the Funded Outstandings
 
- $_____________
c. Amount of Nonusage
(a minus b)
  $_____________
d. Nonusage Percentage based on Leverage Ratio
        See Table Two in definition of Applicable Margin.
 
    _____________
e. Gross Nonusage Fee
(c times d)
  $_____________
f. Number of days in Fiscal Quarter under review
 
   _____________
g. Nonusage Fee for Fiscal Quarter under review
(e/360 x f)
 
  $_____________

 
IV.


AVAILABILITY LIMIT


Availability Limit: For the Fiscal Quarter under review, set forth:
 
a. EBITDA (enter IIA(m) above)
  $                                
b. Multiplied by the Maximum Permitted Leverage Ratio as of such Fiscal Quarter
end
   x                                
Total
 $                                 
c.  Less Total Funded Debt (exclusive of the Aggregate Outstandings) See: A(f)
less A(a).
   - $_____________                                
d.Availability Limit
  $                                



V.


PERFORMANCE OF OBLIGATIONS
 
A review of the activities of the Borrower Consolidation and Guarantor during
the fiscal period covered by the attached financial statements has been made
under my supervision with a view to determining whether during such fiscal
period the Borrower Consolidation and Guarantor performed and observed all of
their obligations under the Loan Documents.  The undersigned is not aware of any
facts or circumstances which would make any of the calculations set forth above
or attached hereto materially incorrect.  On the basis of the foregoing, the
undersigned certifies that the calculations made and the information contained
herein are derived from the books and records of the Borrower Consolidation and
the Guarantor and that each and every matter contained herein correctly reflects
those books and records.  Except as described in an attached document or in an
earlier Certificate, to the best of my knowledge, as of the date of this
Certificate there is no Default or Event of Default has occurred or remains
continuing.


VI.


NO MATERIAL ADVERSE CHANGE
 
To the best of my knowledge, except as described in an attached document or in
an earlier Certificate, no Material Adverse Change has occurred since the date
of the most recent Certificate delivered to the Banks.
 
DATED this ____ day of _____________, 200___.



 
BORROWERS:
WMCK VENTURE CORP., a Delaware corporation, CENTURY CASINOS CRIPPLE
CREEK, INC., a Colorado corporation and WMCK ACQUISITION CORP., a
Delaware corporation
By________________________
Title: Authorized Officer
Print
Name______________________
 
GUARANTOR:
CENTURY CASINOS, INC.,
a Delaware corporation
By_________________________
Name______________________
Title________________________

 
 